Citation Nr: 0613200	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-05 428	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to May 
1969.  He served in the Republic of Vietnam from November 
1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied service 
connection for bipolar disorder (claimed as a mental illness, 
to include PTSD).  The claims file currently resides within 
the jurisdiction of the RO in Huntington, West Virginia.

In February 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Roanoke, 
Virginia.  A copy of the hearing transcript has been 
associated with the claims file. 

In June 2003, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU), to undertake requested 
development.  In December 2003, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration.  

The Board observes that also on appeal was the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  By a rating decision, dated in November 
2005, the RO granted entitlement to non-service-connected 
pension, effective April 15, 1999, date of claim.  As the 
veteran has not disagreed with the effective date assigned to 
the award of the permanent and total disability rating for 
pension purposes, this issue is no longer before the Board.  
See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).
In a statement, received by the RO in January 2006, the 
veteran raised the issue of entitlement to service connection 
for diabetes.  As this issue has not been developed for 
appellate consideration, it is referred to the RO for 
appropriate action

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.  

In this case, by a December 1985 rating action, the RO denied 
a claim for service connection for PTSD.  In a January 1986 
letter to the veteran, the RO him of their denial.  The 
veteran did not initiate an substantive appeal within the 
time period allowed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).  Thus, the December 1985 rating 
decision therefore became final.  Id.  In April 1999, the 
veteran sought to reopen his claim for PTSD, and also claimed 
service connection for "Mental Illness."  

The Board notes that the RO has not informed the veteran of 
the provisions of 38 C.F.R. § 3.156 (2001), regulations which 
are relevant to his new and material claim, in either a 
January 2004 letter to the appellant or in a January 2002 
statement of the case, wherein the RO framed the issue as 
entitlement to service connection for bipolar disorder 
(claimed as a mental illness to include PTSD).  
(Parenthetically, the Board notes that a December 2005 
supplemental statement of the case contained the provisions 
of 38 C.F.R. § 3.156(a) (2005), but it is the former new and 
material provisions that apply to the instant claim, i.e., 
prior to August 29, 2001.)  Thus, it appears, by a review of 
the January 2002 statement of the case, that the RO has 
reopened the veteran's claim for service connection for PTSD; 
however, the Board must nevertheless address this question 
anew.  This is so because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  Barnett, 83 F.3d at 1383.  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  To ensure that the veteran 
is aware of what is required of him to reopen his previously 
denied claim for service connection for PTSD, a remand is 
required.  Without this notice to the veteran, the Board can 
not be assured that he has been given an opportunity to argue 
his case and present evidence that might serve to reopen his 
claim of entitlement to service connection for PTSD.  In this 
regard, the RO must contain in the notice to the appellant 
the reasons for their denial of the appellant's claim for 
service connection for PTSD in December 1985 (i.e., existence 
of a verified stressor to support the diagnosis of PTSD).  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006); 

In this case, the veteran maintains that he has PTSD, in 
part, as a result of threats that he received both prior to 
and enroute to the Republic of Vietnam from a "Captain 
Hickey" and other soldiers in his unit after he observed, 
and subsequently reported, homosexual relations among members 
of "Captain Hickey's" unit.  After that incident, he 
contends that he was isolated and mistreated by other 
soldiers in his unit, which interfered with his performance 
as a soldier.  In this regard, he contends that on three 
occasions, fellow solders shot into his bunker in an attempt 
to kill him, that an investigation was conducted, the 
suspects were apprehended, and he was sent to Japan (see VA 
assessment and examination reports, received by the RO in 
April 1999 and dated in October 1999, respectively).  Indeed, 
during a February 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that "Captain 
Hickey" was the catalyst of his PTSD.  (Transcript (T.) at 
page (pg.) 5).  (Parenthetically, The Board observes that the 
veteran has also reported other stressors separate from those 
relating to the alleged harassment by Captain Hickey and his 
fellow soldiers, which were unconfirmed by The United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Army and Joint Service Records 
Research Center Records))(see December 2004 report from JSRRC 
to the RO).  

While the Board notes that in a January 2004 letter to the 
veteran and in a December 2005 supplemental statement of the 
case, the RO advised him of the VCAA and its effect on his 
claim, then framed as entitlement to service connection for 
psychiatric disability, to include PTSD, the record does not 
indicate that the veteran was specifically advised of the 
necessity of providing additional details of his alleged 
stressful incident(s) in service, or that he may provide 
corroborating evidence from alternate sources of information 
concerning his allegation of personal assault by Captain 
Hickey and his fellow soldiers with regards to his claim for 
service connection for PTSD, based on new and material 
evidence.  While the Board notes that the veteran filled out 
a general PTSD questionnaire, which was received by the RO in 
July 2000, the record does not indicate that he was 
specifically advised of the necessity of providing additional 
details of his alleged stressful incident(s) in service, or 
that he may provide corroborating evidence from alternate 
sources of information concerning his allegation of threats 
and harassment by Captain Hickey and other soldiers in his 
unit.  Such details are necessary so that VA can properly 
explore alternative sources for information to corroborate 
the alleged stressor incidents.  See Patton v. West, 12 Vet. 
App. 272 (1999) (holding that the provisions in M21-1, Part 
III, 5.14(c) (April 30, 1999), which address PTSD claims 
based on personal assault and provide for development of 
alternate sources for information, are substantive rules 
which are the equivalent of VA regulations and must be 
considered); see also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

In addition, in letters to the RO, dated in December 1988 and 
January 2000, submitted by a staff psychiatrist at the VA 
Medical Center (VAMC) in Worcester, Massachusetts and a 
counselor at the Vet Center in Worcester, Massachusetts, 
respectively, it was reported that the veteran had received 
treatment for PTSD from their respective facilities.  These 
records, however, are absent from the claims file.  In a 
December 2005 letter to the RO, a VA psychologist from the VA 
Medical Center (VAMC) in Richmond, Virginia indicated that 
the veteran was currently receiving treatment at the that 
facility for PTSD.  While VA outpatient reports from the VAMC 
in Richmond, Virginia, dating from January 2002 to December 
2005, have been associated with the claims file, records 
subsequent to November 2005 are absent and must be obtained.  
As these treatment records might contain information that is 
relevant to both of the claims on appeal, they should be 
secured on remand to the RO.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In December 2003, the Board remanded the case to the RO, in 
part, for the accomplishment of a VA psychiatric examination.  
In its December 2003 remand directives, the Board requested 
that the physician opine, with regards to the veteran's claim 
for service connection for an acquired psychiatric 
disability, other than PTSD, "whether such psychiatric 
disorder had it onset during service, or was manifested 
within one year following the veteran's separation from 
service in May 1969."  (see December 2003 Board remand, 
pages 3-4, paragraph 2, entitled "Psychiatric 
Examination").  Thereafter, in April 2005, and in response 
to the Board's December 2003 remand directives, the veteran 
was examined by VA.  However, a review of the April 2005 VA 
examination report reflects that it does not comply with the 
Board's December 2003 remand directives noted above.  In this 
regard, while the VA examiner diagnosed the veteran as having 
bipolar disorder, unspecified in partial remission, he did 
not provide an opinion regarding its etiology, as requested 
by the Board in their December 2003 remand directives.  In 
this regard, the Court has held that a remand by the Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, given the guidance of the Court in Stegall, the 
case must again be remanded to accomplish the directives 
espoused by the Board with regards to the veteran's claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD, in its December 2003 remand directives.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
(U.S. Vet. App. Mar3. 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for an acquired disability, other than PTSD.  
(Parenthetically, and as noted in the preceding paragraphs, 
the veteran has not been provided notice of the information 
and evidence needed to substantiate his claim for service 
connection for PTSD, based on new and material evidence), but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded with respect to either 
claim, and also provides the veteran an explanation as to the 
type of evidence that is needed to establish both disability 
rating(s) and effective date(s) with respect to the 
disabilities on appeal.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective for the claims on 
appeal (i.e., entitlement to service 
connection for an acquired psychiatric 
disorder, other than PTSD, and 
entitlement to service connection for 
PTSD, based on new and material 
evidence), as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2005).  The veteran should be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain, if any, that would be considered 
new and material evidence to reopen his 
claim of entitlement to service 
connection for PTSD  As part of this 
notice, and because the veteran's 
application to reopen his claim was 
received by the RO in April 1999, he 
should be instructed specifically that it 
is his obligation to submit new and 
material evidence as defined by 38 C.F.R. 
§ 3.156(a) (2001), and he should be 
provided notice of the provisions of 
section 3.156(a) prior to its amendment 
effective in August 2001.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In this regard, 
the RO must contain in the notice to the 
appellant the reasons for the RO's denial 
of his claim for service connection for 
PTSD in December 1985 (i.e., existence of 
a verified stressor to support the 
diagnosis of PTSD).  The veteran should 
be asked to submit all pertinent 
information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).  

3.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his acquired 
psychiatric disorder, other than PTSD, 
and PTSD since his discharge from 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims file, to 
specifically include all clinical 
treatment reports from the VAMC in 
Worcester, Massachusetts.  Also, all 
outpatient reports, dating from October 
1999, from the Vet Center in Worcester, 
Massachusetts, 597 Lincoln Street, 
Worcester, Massachusetts 01605, and the 
VAMC in Richmond, Virginia, dating from 
December 2005.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims file.

4.  After the above-requested 
development has been completed, the RO 
should return the claims file to the VA 
examiner, who performed the April 2005 
VA examination, if available.  If the 
April 2005 VA examiner is not 
available, the claims file should be 
reviewed by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
diagnosed psychiatric disorder, other 
than PTSD (most recently diagnosed by 
VA as bipolar disorder, unspecified in 
partial remission, see VA examination 
report, dated in April 2005, 
respectively).  All indicated tests, 
including psychological testing, should 
be conducted, and the examiner is to 
set forth all findings in detail.  The 
examiner should respond to the 
following specific questions and 
provide a full statement of the basis 
for the conclusions reached:

On the basis of the clinical record and 
the known development characteristics 
of the diagnosed psychiatric disorders, 
other than PTSD, is it as least as 
likely as not that any currently 
diagnosed psychiatric disorder had its 
onset during service, or was manifested 
within one year of service discharge in 
May 1969.  The examiner must provide a 
complete rationale for all opinions and 
conclusions expressed.

5.  Please notify the veteran and his 
representative that he may provide 
corroborating evidence of his alleged 
stressful events in service from 
alternate sources of information, and 
that he may submit statement from his 
fellow servicemates noted on VA 
assessment and examination reports, 
received by the RO in April 1999 and 
dated in October 1999, respectively, who 
were present when he was threatened by 
Captain Hickey and other soldiers in his 
unit during while serving in Vietnam.

6.  Following completion of the 
foregoing, the RO should review the 
evidence of record and ensure that it has 
fully complied with the provisions of VA 
Adjudication Manual M21-1, Part III, 5.14 
(c) (April 30, 1999).

7.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for an acquired 
psychiatric disorder, other than PTSD, 
and whether new and material has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for PTSD, in light of 
pertinent law and evidence, to 
specifically include 38 C.F.R. § 3.156 
(2001) and 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





